DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Arimi Yamada on March 1, 2021.

The application has been amended as follows: 
1.	Cancel claim 10



Allowable Subject Matter

Claims 7-9 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 7, the prior art fails to anticipate or render obvious the claimed invention including “…forming a first through hole in the organic passivation film; annealing the organic passivation film at 250°C to 300°C for one hour or longer after forming the organic passivation film; preheating the organic passivation film in a CYD device at a first temperature after the annealing; heating the organic passivation film in the CVD device at a second temperature, after the annealing; and the second temperature is higher than the first temperature; depositing an intermediate film formed with SiO or SiN to directly cover and be in contact with the organic passivation film and an inner wall of the first through hole, in an environment at 200°C to 300°C by CVD after the heating, heating in the CVD device, wherein the preheating the organic passivation film, the heating the organic passivation film, and the depositing the intermediate film are formed in the CVD device continuously without breaking vacuum environment; forming a first electrode on the intermediate film; forming a bank on the first electrode; forming a second through hole in the bank to overlap the first electrode; forming an organic EL film on the first electrode in the second through hole of the bank, and forming a second electrode on the organic EL film…” in combination with the remaining limitations. Claims 8-10 are dependent upon claim 7 and are therefore allowable.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899